MOREMEN, Judge.
Once again we are presented with an appeal of a suit which attacks the constitutional validity of acts authorizing payment of a bonus to veterans of the armed services. A resume of prior acts and a summary of our opinions concerning them may bring into focus a picture of the issues which we are now required to decide.
The General Assembly (Chapter 48, Acts of 1958) authorized submission to the electorate of the question as to whether a veterans’ bonus should be paid. At a general election held on November 3, 1959, a ma*681jority of the voters approved such a payment.
In Stovall v. Gartrell, Ky., 332 S.W.2d 256, 259, the validity of the act of 1958 was vigorously attacked and while many questions were decided the principal issue was whether the act was in violation of federal or state constitutions. It was contended by amicus curiae that neither the legislature nor the electorate could authorize a veterans’ bonus because it was violative of Article I, § 8 of the United States Constitution which delegates to the federal congress exclusive power to raise and support armies, and a veterans’ bonus granted by a state government was an unlawful invasion of that field. We held:
“This principle obviously has no application here. The wars are over, and the armies participating therein were raised and supported by the federal government. The status of the veteran is not that of a soldier in the United States Army, but a Kentucky citizen the legislature and the people deem it proper to recognize because of his past service. This grant of compensation constitutes a recognition of a moral obligation to reimburse Kentuckians for losses suffered by reason of military service. It has nothing whatever to do with raising and supporting armies, (our emphasis)
“Amicus Curiae also cites People v. Westchester County National Bank, 231 N.Y. 465, 132 N.E. 241, 15 A.L.R. 1344. As we read that case the New York court did not determine that the attempt of the state to give a soldiers’ bonus was an invasion of federal power, but decided that the state has no legal obligation to a veteran.
“We do not understand that amicus curiae is raising the question of whether or not the granting of a veterans’ bonus by the legislature or the people is a legitimate public purpose. Since the problem is presented, however, by his reliance upon the Westchester Bank case, just cited, and since it is • important to our determination of the true nature of the proposal submitted to the people (to be hereafter discussed) we will pass upon it.
“The problem was apparently settled by the decision of this Court in Bosworth v. Harp, 154 Ky. 559, 157 S.W. 1084, 45 L.R.A.,N.S., 692. Though that case was rather extreme and involved patriotic considerations growing out of the Civil War, we think the broad principle there recognized is applicable here. That is, the legislature may in its wisdom properly determine that past military service has changed the status of the veteran to such a disadvantage that it is within the scope of a proper public purpose to recognize a moral obligation of the state by granting to the veteran, not a donation, but what Mr. Justice Cardozo has adequately described as ‘requital’. This expression was used by Judge Cardozo in his dissenting opinion in the Westchester Bank case, we have above discussed, and we are inclined to follow his dissent rather than the majority opinion in that case.”
Thus, it was held that the payment of a bonus to a veteran for past services served a public purpose, not in violation of either the federal or state constitution.
The General Assembly (Chapter 15, Acts of 1960) enacted specific legislation pursuant to the authorization granted by the vote of the people on November 3, 1959. This act set forth that a veteran -in order to receive a bonus payment must (1) have been a resident of the Commonwealth for at least six months before he entered the armed services and (2) have been a resident on November 3, 1959, the date the electorate approved the bonus proposal.
The enactment was challenged by two suits which were consolidated. This court held in Watkins v. State Property and Buildings Commission of Kentucky et al., Ky., 342 S.W.2d 511, and in the first suit *682between these parties, Grise et al. v. Combs et al., that the General Assembly did not act unreasonably in generally classifying or confining qualified veterans to those who were residents of this state at the time of electoral approval. The limitation as to residence for six months prior to the entrance into the armed services was also tacitly approved.
In the opinion it was reiterated that the1 legislature had the right to adopt bonus legislation as. a proper public purpose and it was again, concluded that neither the federal nor the Kentucky constitution was violated. As to the power of the legislature to. generally classify the veterans who may receive bonus payments, it was said:
“Since the payment of a veterans bonus is to rehabilitate, in a broad sense, present citizens of Kentucky, we think the General Assembly did no,t act unreasonably in generally classifying or ■confining qualified veterans to those who were < residents of the State at the time the electorate approved the payment of a bonus. Substantially all legislation involves classification of some sort, and the classification here is reasonably relevant to the purposes of the Act. Payment of public funds to citizens occupying a special status by virtue of prior military service during time of hostilities effects a reasonable public purpose.”
After the opinion in the foregoing consolidated cases, the General Assembly met in extraordinary session in September 1960, and amended the former act and defined a “qualified veteran” as one (with other at-tributés), “(a) who was a resident of the Commonwealth at the time of entry into active service in the armed services and for at least six months prior thereto; and (b) who has not received a bonus or like .compensation from another state.”
It may be noted that the division of opinion by members of the court in the consolidated'Cases was not caused by a divergence of views "concerning the constitutional right of the legislature and the electorate to authorize the payment of a bonus. The split decision resulted from a difference of opinion as to whether the legislature had made a proper classification in carving out of the general class of those who served, veterans who were not residents on November 3, 1959. The majority opinion justified the payment to resident veterans on the ground that the purpose of the original bonus act was “to rehabilitate, in a broad sense, present citizens of Kentucky,” and concludes, “we think the General Assembly did not act unreasonably in generally classifying or confining qualified veterans to those who were residents of the State at the time the electorate approved payment of a bonus.”
The concurring opinion recognizes that “under fundamental constitutional principles it is the duty of the courts to sustain whatever classifications may be imposed by the legislature in implementing the stated choice of the electorate, so long as they have some reasonable bases.” Still this opinion interprets the Gartrell case to mean that the basis on which we sustained the bonus is that the veterans residing in Kentucky are a segment of our population which can be classified or singled out for payment of a benefit out of public funds as an adjustment for a presumed economic disadvantage or setback suffered by each of them from a common cause. That the “moral obligation” of the state (see first quotation in this opinion) is to ameliorate the changed status wrought upon its citizens by their military service, not to pay for the service.
If it is true that, constitutionally, a bonus may be paid only as a welfare measure in order to rehabilitate or to improve the changed status caused residents by their military service, we see no reason that a discussion of classification as to resident and non-resident veterans was required in any of our prior opinions, because there could be only one group eligible — namely, resident veterans.
We believe that the original premise assumed in the Gartrell case that “the legis*683lature may in its wisdom properly determine that past military service has changed the status of the veteran to such a disadvantage that it is within the scope of a proper public purpose to recognize a moral obligation of the state by granting to the veteran, not a donation, but what Mr. Justice Cardozo has adequately described as ‘requital’ ” is sound and is supported by the constitution.
Section 3 of the constitution reads in part:
“And no grant of exclusive, separate public emoluments or privileges shall be made to any man or set of men, except in consideration of public services.”
The important words are “public services.” The first definition we have found was in Ferguson v. Landram, 1 Bush 548, 593, 64 Ky. 548, 593, to-wit:
“Nor can such tax be imposed * * * because the ‘separate emoluments or privileges’ therein named is not for contemplated service to he rendered, but is allowed when the person shall, by heroic deeds, inventive genius, or great mental endowments, and a life of public virtue, become, in the judgment of the Legislature, a public benefactor.”
In Bosworth v. Harp, 154 Ky. 559, 157 S.W. 1084, 1085, 45 L.R.A..N.S., 692, the court accepted the foregoing definition in a case which involved the following facts: An act of the General Assembly of 1912 granted pensions to indigent confederate soldiers and it was attacked on the ground that it violated § 3 of the constitution. The court squarely faced the question and decided that the service rendered to the state by the confederate soldiers was public service, and recognized the power of the legislature to determine what is and what is not such a service, saying:
“Necessarily the matter is one committed to the discretion of the General Assembly, and, when the Legislature has declared the use a public one, its judgment will be respected by the courts, unless the use is palpably without reasonable foundation. U. S. v. Gettysburg [Electric R. Co.], 160 U.S. 668, 16 Sup.Ct. 427, 40 L.Ed. 576.”
It may be noted that while the act applied to indigent disabled confederate veterans, the case was not decided upon the welfare theory, but upon the ground that a public service had been rendered.
This long discussion may be recapitulated as follows: 1. In the Gartrell case and in the first appeal by parties to this case it was held that the tax required to be levied was for a “public purpose” and the requirements of Sec. 171 of the constitution were satisfied. 2. In the Gartrell case it was held that the designation of veterans as distinguished from those who did not serve was reasonable classification. 3. In the original opinion in this case it was decided that the general classification of veterans who served from Kentucky could properly be subdivided into divisions of those who-were resident in Kentucky on November 3, 1959, and those who were non-resident, paying only residents. 4. In this case we decide (a) that the two subdivisions may again be joined to form a proper integral-classification, and (b) as in the Gartrell case, military is a public service for which a grant of separate emoluments may be made under Sec. 3 of the constitution.
We believe appellants’ argument that the state has invaded a field preempted' by the Congress of the United States was answered in the Gartrell opinion.
Judgment affirmed.
MILLIKEN, PALMORE and WILLIAMS, JJ., dissenting.